Citation Nr: 1636047	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1965 to November 1968, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran originally requested a travel board hearing in March 2013; however, he cancelled his hearing request in July 2016.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his July 2011 notice of disagreement that he was continuously exposed to noise as a flight deck guard in service.

In September 2011, the Veteran wrote that he worked next to flight lines in DaNang, Vietnam, and that "The noise was constant and daily [and] when we were relieved from my post, it would take a while for my hearing to equalize when I returned to my barracks."  The Veteran also reported that rockets hit his compound in Dong Ha, Vietnam, causing "terrific noise."

In December 2012, the Veteran wrote that the reason that he had denied experiencing hearing loss in his October 1968 Report of Medical History at separation from service was that he did not want to jeopardize his post-service employment as a police officer.

In September 2014, the Veteran asserted that he has experienced ringing in his ears from fighter jets taking off right next to his post "to this day."

Additionally, the Veteran's two brothers wrote in August 2011 that the Veteran's hearing was noticeably worse when he returned home from Vietnam.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

First, the August 2013 audiogram report from Dr. Smith and the May 2010 audiogram reports from Drs. Young and Leptrone demonstrate that the Veteran has bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

Second, the Veteran has provided competent and credible testimony to the effect that he was exposed to acoustic trauma in service from flight lines and rocket fire in Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, and facial plausibility); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

Third, the Veteran and his brothers have provided competent and credible evidence supporting a finding of a nexus of bilateral hearing loss to service based on ongoing symptoms since the Veteran's exposure to noise from aircraft and rockets in Vietnam.

With respect to the Veteran's tinnitus, he is competent to diagnose that disorder.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 222-223 (1993).  Further, the Veteran is competent to report that his tinnitus was caused by his acoustic trauma in service.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


